Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprising” at line 3.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashihara (8,633,629).
Regarding claim 1, Kashihara shows an electric generator assembly for an aircraft (intended use – patentable weight not given) comprising:
a main generator (Fig. 1) comprising a main rotor (8) and a main stator (20), the main stator comprising a first three-phase winding (100) and a second three-phase winding (101), the first and second three-phase windings each configured to have a voltage 
Regarding claim 2, Kashihara also shows wherein the phase shift is approximately 30 degrees (Fig. 3).
Regarding claim 3, Kashihara also shows wherein the first and second three- phase windings are arranged in parallel (in stator slots, Fig. 2).
Regarding claim 4, Kashihara also shows wherein the main generator further comprises a first main generator rectifier downstream of the first three-phase winding and a second main generator rectifier downstream of the second three-phase winding (15, left and right, Fig. 3).
Regarding claim 12, Kashihara also shows wherein the main generator comprises a positive DC power output and a negative DC power output (at the battery), and wherein the main generator further comprises a voltage clamp (regulator 16) electrically coupled between the positive and negative DC power outputs (of the battery).
Regarding claim 13, Kashihara also shows wherein the main generator provides a high (relative term of meaning) power DC power output.
Regarding claim 14, Kashihara also shows an aircraft electrical system (preamble) comprising:
a combustion engine (not shown, column 1,line 19); and
an electric generator assembly comprising a main generator comprising a main rotor (8) and a main stator (20), the main generator rotor driven directly or indirectly (by pulley 7) by the combustion engine, the main stator comprising a first three-phase winding and a second three-phase winding (100, 101), the first and second three-phase windings each configured to have a voltage induced therein by the main rotor, the first three-phase winding defining a phase shift from the second three-phase winding greater than zero degrees (30 degrees).
Regarding claim 15, Kashihara also shows wherein the phase shift is approximately 30 degrees (Fig. 3).

Regarding claim 17, Kashihara also shows wherein the main generator further comprises a first main generator rectifier downstream of the first three-phase winding and a second main generator rectifier downstream of the second three-phase winding (15, left and right).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara in view of Jia et al. (8,723,385).
Regarding claims 5 and 18, Kashihara shows all of the limitations of the claimed invention except for wherein the first and second main generator rectifiers are electrically coupled to a main generator interphase transformer.

	Since Kashihara and Jia et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a transformer as taught by Jia et al. for the purpose discussed above.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara in view of Xu et al. (2004/0027078).
Regarding claim 6, Kashihara shows all of the limitations of the claimed invention except for further comprising: an exciter comprising an exciter rotor and an exciter stator, wherein the exciter rotor applies an exciter voltage to the main rotor of the main generator through a rotating rectifier.
Xu et al. shows further comprising: an exciter (120) comprising an exciter rotor and an exciter stator, wherein the exciter rotor applies an exciter voltage to the main rotor of the main generator through a rotating rectifier (para 005) for the purpose of providing current to the rotor field winding.
	Since Kashihara and Xu et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an exciter as taught by Xu et al. for the purpose discussed above.

Regarding claim 8, Xu et al. also shows further comprising: a permanent magnet generator (PMG) comprising a PMG rotor and a PMG stator, wherein the PMG stator provides a PMG voltage to the exciter stator (110, 140).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara in view of Xu et al. as applied to claim 8 above and further in view of Dooley (7944187).
Regarding claims 9 and 10, Kashihara shows all of the limitations of the claimed invention except for further comprising: a current modulator for reducing a PMG current provided to the exciter stator and wherein the electric generator assembly includes a power output control, wherein the power output control is operably coupled to the current modulator.
Dooley shows further comprising: a current modulator (Fig. 6) for reducing a PMG current provided to the exciter stator and wherein the electric generator assembly includes a power output control, wherein the power output control is operably coupled to the current modulator for the purpose of controlling the operation.
	Since Kashihara and Dooley are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a modulator as taught by Dooley for the purpose discussed above.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara in view of Carr et al. (5430362).

Carr et al. shows wherein the main generator comprises a DC power output, and wherein the electric generator assembly includes a power output control configured to affect an amount of voltage induced in the first and second three-phase windings, wherein the power output control comprises a DC current sensor (1014) operable with the DC power output for the purpose of controlling the operation.
	Since Kashihara and Carr et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a DC current sensor as taught by Carr et al. for the purpose discussed above.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara in view of Edwards et al. (10,378,445).
Regarding claim 19, Kashihara shows all of the limitations of the claimed invention except for wherein the main generator provides DC power output at approximately 270 volts.
Edwards et al. shows wherein the main generator provides DC power output at approximately 270 volts for the purpose of providing electricity on an aircraft.
	Since Kashihara and Edwards et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to produce 270 volts as taught by Edwards et al. for the purpose discussed above.
Regarding claim 20, Edwards et al. also shows wherein the main generator comprises a positive DC power output and a negative DC power output, wherein the aircraft electrical system further comprises an electrical bus, and wherein the positive DC power output and a negative DC power output provide electrical power to the electrical bus of the aircraft electrical system (Figs. 2-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



3/19/2022

/DANG D LE/Primary Examiner, Art Unit 2834